Citation Nr: 1609943	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

6.  Entitlement to service connection for kidney stones, to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

7.  Entitlement to service connection for gastrointestinal problems (H pylori), to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

8.  Entitlement to service connection for a skin disorder (claimed as rashes or lumps/boils), to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

9.  Entitlement to service connection for low testosterone, to include as secondary to service connected disabilities or as due to an undiagnosed illness.  

10.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic disorder (claimed as mood swings and depression).  

11.  Entitlement to service connection for bilateral pes planus.  

12.  Entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for chronic fatigue syndrome (claimed as short term memory impairment).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1985 to January 1988 and from August 1988 to August 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California, and Montgomery, Alabama Department of Veterans Affairs (VA) Regional Offices (ROs).

A discussion of the procedural history is necessary to clarify the issues currently before the Board.  In this regard, a July 2005 rating decision of the San Diego RO, in pertinent part, granted service connection for degenerative disc disease lumbar spine (claimed as back spasms and residuals of spinal tuberculosis) and right knee strain, assigning each a 10 percent rating effective from February 22, 2005.  See July 2005 Rating Decision.  Additionally, that rating decision denied service connection for pes planus (claimed as flat feet), a sleep disorder (claimed as sleeplessness), and headaches.  See id.; February 2005 Statement in Support of Claim (VA Form 21-4138) (initiating the claims for service connection).  In an October 2005 statement, the Veteran disagreed with the RO's determination.  See 38 C.F.R. § 20.201 (2015); October 2005 Statement in Support of Claim (VA Form 21-4138).  A September 2007 statement of the case (SOC) continued to deny increased ratings for his low back and right knee disabilities, and also continued to deny service connection for flat feet, a sleep disorder, and headaches.  The Veteran perfected his appeal as to these issues by a November 2007 Substantive Appeal (VA Form 9).  See, too, March 2011 Supplemental SOC (SSOC) (in pertinent part, continuing the previous denial of increased ratings for his low back and right knee disabilities, and of service connection for headaches, a sleep disorder, and flat feet).

In a May 2009 rating decision, the Montgomery RO, in pertinent part, denied entitlement to service connection for kidney stones, a gastrointestinal disability, rashes, and low testosterone.  See May 2009 Rating Decision.  See January 2009 Statement in Support of Claim (VA Form 21-4138) (initiating new claims).  In an October 2009 statement, the Veteran disagreed with the RO's denial of these claims.  See 38 C.F.R. § 20.201; October 2009 Statement in Support of Claim (VA Form 21-4138).  A March 2011 SOC, in pertinent part, continued to deny service connection for kidney stones, a gastrointestinal disability, rashes, and low testosterone, and the Veteran perfected his appeal as to these issues by a March 2011 Substantive Appeal (VA Form 9).  

In August 2011, the Board remanded for further evidentiary development the issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and right knee strain, along with the issues of entitlement to service connection for bilateral pes planus, a sleep disorder, headaches, kidney stones, gastrointestinal problems, rashes, and low testosterone.  See August 2011 Board Decision.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, the Board remanded this matter as inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Finally, the Board referred to the Agency of Original Jurisdiction (AOJ) a service connection claim for PTSD, which had been raised by the record, but had not, as yet, been adjudicated.  See id. (noting that a claim for PTSD was initiated by a February 2011 Report of General Information (VA Form 21-0820)).  

Subsequently, in a September 2011 Rating Decision, the Montgomery RO, in pertinent part, granted entitlement to service connection for chronic fatigue syndrome (claimed as short term memory impairment), assigning a 10 percent evaluation effective October 8, 2009.  That rating decision additionally denied entitlement to service connection for PTSD and for a disability manifested by mood swings and depression.  See September 2011 Rating Decision.  See also January 2009 Letter from the Veteran (addressing his claimed "short term memory loss and concentration problems"); October 2009 Statement in Support of Claim (VA Form 21-4138) (discussing his asserted "chronic fatigue, short term memory problems[,] mood swings, and depression"); February 2011 Report of General Information (VA Form 21-0820) (asserting entitlement to service connection for PTSD).  In a December 2011 statement, the Veteran disagreed with the RO's assignment of an effective date of October 8, 2009 for the grant of service connection for chronic fatigue syndrome, as well as the denial of service connection for PTSD and for a disability manifested by mood swings and depression.  See 38 C.F.R. § 20.201; December 2011 Statement in Support of Claim (VA Form 21-4138).  A September 2014 SOC, in pertinent part, continued to deny service connection for PTSD and a disability manifested by mood swings and depression, and denied an earlier effective date for the chronic fatigue syndrome.  The Veteran perfected his appeal as to these issues by a December 2014 Substantive Appeal (VA Form 9).  

As concerning the Veteran's claims for service connection for mental health disabilities (PTSD and a disability manifested by mood swings and depression), the Board notes that the record reflects various diagnostic impressions, including dysthymic disorder, depressive disorder not otherwise specified, anxiety disorder not otherwise specified, adjustment disorder with mixed anxiety and depressed mood, and PTSD.  See May 2011 VA Mental Health Outpatient Note (reflecting a diagnosis of and treatment for depressive disorder, not otherwise specified); May 2011 Physician Assistant Note (reflecting treatment for "PTSD, Adjustment disorder with mixed anxiety and depressed mood"); July 2011 VA PTSD Examination Report (diagnosing dysthymic disorder); October 2011 VA Psychiatry Outpatient Note (reflecting an Axis I diagnosis of PTSD); March 2015 VA QTC Mental Disorders Disability Benefits Questionnaire (DBQ) (reflecting diagnoses of unspecified depressive disorder and unspecified anxiety disorder).  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  See also January 2009 Letter from the Veteran (initially asserting the presence of psychiatric symptomatology).  

In light of the foregoing, the issues currently before the Board are as reflected on the title page.

In July 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of that hearing is of record.  The Veterans Law Judge who presided over that July 2011 hearing, and who authored the August 2011 Board decision, is no longer employed by the Board.  Accordingly, the Veteran offered testimony concerning the above-listed issues at a Travel Board hearing before the undersigned VLJ in October 2015.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.700(a), 20.704, 20.707 (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and entitlement to a TDIU, as well as the claims of entitlement to service connection for a sleep disorder, kidney stones, gastrointestinal problems, a skin disorder, and low testosterone, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his October 9, 2015 hearing that he would like to withdraw his appeal regarding entitlement to an initial rating in excess of 10 percent for his service-connected right knee strain.  

2.  The Veteran's acquired psychiatric disorder had its onset during his active service.

3.  The Veteran's bilateral pes planus, which existed prior to his period of active duty service, increased in severity during active military service and the increase was not clearly and unmistakably due to the natural progression of the condition.

4.  The Veteran has a headache disability that is related to his service-connected fibromyalgia.

5.  The Veteran's initial claim for service connection for chronic fatigue syndrome was received on January 21, 2009, and he is reasonably shown to have met the criteria for service connection for chronic fatigue syndrome as of that date.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal for entitlement to an initial rating in excess of 10 percent for right knee strain have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service-connected aggravation of bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

4.  The criteria for service connection for a headache disorder, as secondary to the service-connected fibromyalgia, have been met.  38 U.S.C.A. §§ §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


5.  The criteria for the assignment of an effective date of January 21, 2009 for the award of service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § 1155, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran withdrew the appeal of his claim of entitlement to an initial rating in excess of 10 percent for right knee strain on the record at the October 2015 Board hearing.  38 C.F.R. § 20.204(b)(1) . There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


II.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is granting the Veteran's claims for service connection for an acquired psychiatric disability, pes planus, and headaches.  Additionally, the Board is granting an effective date of January 21, 2009, for service connection for chronic fatigue syndrome (claimed as short term memory impairment), which is the effective date specifically requested by the Veteran.  See, e.g., October 2015 Board Hearing Transcript (asserting that the effective date of service connection for chronic fatigue syndrome should mirror that of fibromyalgia because he filed his claim for both disabilities at the same time, in January 2009); December 2011 Statement in Support of Claim (VA Form 21-4138) (requesting an effective date of January 21, 2009).  This award thus represents a complete grant of the benefit sought on appeal as concerning these issues.  Consequently, any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 20.1102 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


III.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Further, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


(a)  Acquired Psychiatric Disorder

The Veteran contends he has an acquired psychiatric disorder that is related to his active service.  Specifically, he maintains that he developed PTSD, depression, and/or additional related psychological symptomatology as the result of his active service.  See October 2009 Statement in Support of Claim (VA Form 21-4138) (discussing his asserted "mood swings, and depression"); February 2011 Report of General Information (VA Form 21-0820) (asserting entitlement to service connection for PTSD); December 2011 Letter from the Veteran (describing experiencing depression and anxiety during and since his active service); October 2015 Board Hearing Transcript (testifying concerning his psychiatric symptomatology).  

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1166-67.  First, as concerning the requisite current diagnosis, the July 2011 VA examination report reflects a psychiatric diagnosis of dysthymic disorder.  Additionally, his VA treatment records reflect diagnoses including Depressive Disorder, Not Otherwise Specified (NOS), adjustment disorder with mixed anxiety and depressed mood, and PTSD.  See, e.g., May 2011 VA Mental Health Outpatient Note (reflecting a diagnosis of and treatment for Depressive Disorder, NOS); May 2011 Physician Assistant Note (reflecting treatment for "PTSD, Adjustment disorder with mixed anxiety and depressed mood"); October 2011 VA Psychiatry Outpatient Note (reflecting an Axis I diagnosis of PTSD).  Further, his most recent mental health evaluation of record reflects a diagnosis of depressive disorder, NOS and anxiety disorder, NOS.  See March 2015 VA QTC Mental Disorders Disability Benefits Questionnaire (DBQ).  Accordingly, the evidence establishes that the Veteran has a current acquired psychiatric disability.  

Second, at his October 2015 hearing, the Veteran testified that he experienced progressively worsening psychiatric symptoms including anger, irritability, anxiety, mood swings and recurring nightmares during and since his active duty service.  The Veteran has credibly reported psychologically stressful events including the death of two of his fellow service members when their bunker collapsed, and his fear of enemy attack during his time serving in the Southwest Asia Theatre of Operations during the Iraq War.  Also, his service personnel records confirm that he was a combat engineer with Company B of the 317th Engineer Battalion, and the Veteran submitted documentation confirming the deaths of two of his fellow service members, further supporting his assertions.  See, too, Sharman Stein, For Illinois Family, Chaplains Had Bad News, CHICAGO TRIBUNE, January 21, 1991, available at http://articles.chicagotribune.com/1991-01-21/news/9101060772_1_saudi-arabia-chaplains-return-home (last accessed March 7, 2016) and Larry Margasak, Focus Switched to Iraqi Troops, U.S. Bolsters Carrier Fleet URGENT, AP NEWS ARCHIVE, January 20, 1991, available at http://www.apnewsarchive.com/1991/
Focus-Switched-to-Iraqi-Troops-U-S-Bolsters-Carrier-Fleet-URGENT/id-7728c804466c6b695ce2bfa055023ef7 (last accessed March 7, 2016) (reflecting that two members of Company B of the 317th Engineer Battalion, Spec. G.W.G. and Pfc. S.A.R., were killed when their bunker collapsed).  Thus, in the absence of evidence establishing the Veteran's account as not credible, reasonable doubt will be resolved in his favor, and the occurrence of stressful events during his service is established.  See 38 C.F.R. § 3.102.

Finally, as to the third element, that of a nexus between the Veteran's PTSD and the in-service stressor, the Veteran has asserted in statements and testimony throughout the pendency of the claim that he initially began experiencing psychiatric symptoms during his active service and that these symptoms have continued to worsen since that time.  See, e.g., October 2015 Board Hearing Transcript (noting that he began to self-medicate with alcohol while in service to treat his depressive symptoms).  In this regard, the Veteran is competent to report experiencing psychiatric symptoms, as such symptoms as irritability, nightmares, anxiety, and mood swings are certainly capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology); see also 38 C.F.R. § 3.159(a)(2).  His statements regarding this are also credible as they are consistent with the medical evidence of record, including his VA treatment records which documented the Veteran's reports of experiencing psychological symptoms since his active service.  See, e.g., October 2007 VA Social Work Psychosocial Assessment (noting a history of recurrent anxiety since the Veteran separated from military service in 1993).  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

This report of a continuity of symptomatology suggests a link between the Veteran's current psychiatric complaints and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, the March 2015 examining psychologist found that the Veteran's psychiatric diagnoses, including specifically his depressive disorder, NOS and anxiety disorder, NOS, "occurred as a direct result of" his in-service stressors.  See March 2015 VA QTC Mental Disorders Medical Opinion DBQ.  This determination was based on a review of the claims file and the pertinent medical evidence of record, a full psychological examination of the Veteran, and the examiner's own medical knowledge and experience, and, thus, constitutes highly probative evidence of a nexus between the Veteran's acquired psychiatric disability and his active service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).  

The Board notes that there is an apparently contradictory medical opinion of record concerning the etiology of his psychiatric condition.  See July 2011 VA PTSD Examination Report.  In this regard, the July 2011 VA examiner concluded that the Veteran's psychiatric impairment was the result of childhood trauma and was further exacerbated by the pain caused by his physical disabilities.  See id.  However, the Board finds this opinion to be inadequate, as it is unsupported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Specifically, in support of the conclusion that the Veteran's current psychological impairment was the result of childhood trauma, the VA examiner reasoned that, in addition to the Veteran's reported military stressors, "his childhood family situation was one that could equally account for his mental health symptoms."  See July 2011 VA PTSD Examination Report.  This stated rationale fails to support the ultimate conclusion.  As such, the Board affords the July 2011 VA it less probative value than the lay and medical evidence discussed above, which has been found to be persuasive.

Accordingly, in light of the medical evidence diagnosing a current acquired psychiatric disorder, given the occurrence of in-service stressful events, and considering the medical and lay evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressors, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



(b)  Pes Planus

The Veteran also asserts that he is entitled to service connection for his pre-existing pes planus on the basis of aggravation.  In statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that the physical demands of his active service resulted in a significant worsening of the manifestations of his bilateral pes planus during his second period of active service, from August 1988 to August 1993, and continuing since his separation.  See, e.g., October 2015 Board Hearing Transcript; March 2006 Statement in Support of Claim (VA Form 21-4138).  

Here, the evidence establishes that bilateral pes planus pre-existed the Veteran's second period of military service.  Specifically, on his August 1988 entrance examination, the examiner noted asymptomatic "moderate" pes planus.  See August 1988 Report of Medical Examination.  

Accordingly, because bilateral pes planus was noted at the time of the Veteran's entry onto active duty in August 1988, he is not presumed to be in sound condition. See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether his condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).

Here, the evidence of record reflects an increase in severity of the Veteran's pre-existing bilateral pes planus during his second period of active service from August 1988 to August 1993.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this regard, his service treatment records reflect repeated complaints of and treatment for bilateral foot symptoms.  See, e.g., March 1989 Screening Note of Acute Medical Care (noting a complaint of bilateral foot pain for the past 3 months); May 1989 Screening Note of Acute Medical Care (reflecting bilateral foot pain and swelling and prescribing orthotic inserts); 

Because his service treatment records (STRs) establish an increase in severity of his pre-existing asymptomatic bilateral pes planus, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service.  See 38 C.F.R. § 3.306(b) .

The March 2015 VA foot examination does not constitute clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  See 38 C.F.R. § 3.306(a), (b); Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (stating that the clear and unmistakable evidentiary standard is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable").  See also Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Rather, the March 2015 VA examiner explicitly found that it was at least as likely as not that the Veteran's preexisting bilateral pes planus was permanently aggravated beyond its natural progression as a consequence of his active service.  See March 2015 VA Foot Conditions DBQ; March 2015 OTC Medical Opinion DBQ.  In support of this conclusion, the VA examiner noted that the Veteran's STRs reflected increased bilateral flat foot symptomatology with the "routine rigors of active military service," including increased fatigue, weakness, and pain.  See id.  This permanent aggravation was further supported by the STRs documenting the complaints of bilateral foot pathology and the need for orthotics.  Id. (also finding that the baseline manifestation of the pes planus prior to the in-service aggravation could not be determined without resort to mere speculation).

Given the March 2015 examiner's findings, and in the absence of any clear and unmistakable evidence of record sufficient to rebut the presumption of aggravation, service connection for bilateral pes planus, based upon aggravation in service, is warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.



(c)  Headaches

The Veteran has also claimed entitlement to service connection for headaches on a secondary basis, asserting that his service-connected disabilities, including his service-connected back disorder and residuals of tuberculosis and/or his service connected fibromyalgia, caused or aggravated his headaches.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

In this regard, the Veteran has been diagnosed with a current headache disability.  See, e.g., May 2005 VA Primary Care Physician Note (complaining of recurrent headache pain); September 2005 VA Primary Care Physician Note (reflecting the Veteran's report of experiencing "chronic headaches for a year" and reflecting a diagnosis of headaches); September 2006 VA Primary Care Physician Note (including "headaches" among the Veteran's diagnosed conditions); October 2007 VA Social Work Psychosocial Assessment (noting that the Veteran suffers from headaches); May 2008 VA Primary Care Physician Note (reflecting a diagnosis of headaches); September 2011 VA Gulf War Compensation and Pension (C & P) Examination Report (noting that the Veteran suffers from "[c]hronic throbbing headaches with periodic dizziness"); January 2014 Primary Care Note (complaining of headaches occurring 3 to 4 times per week); March 2015 VA Headaches DBQ (diagnosing headaches, specifically migraine and migraine variants, occurring "nearly every day").

VA examiners in September 2011 and March 2015 found that the Veteran's diagnosed headaches were related to his service-connected fibromyalgia.  See September 2011 VA Gulf War C & P Examination Report; March 2015 VA Fibromyalgia DBQ.  Specifically, in diagnosing the Veteran with fibromyalgia, the September 2011 VA examiner listed headaches among the manifestations of the disability.  See September 2011 VA Gulf War C & P Examination Report.  Similarly, the March 2015 examiner found that the Veteran's fibromyalgia pathology included chronic headaches, occurring at least 3 to 4 times per week.  See March 2015 VA Fibromyalgia DBQ.

There is thus a current diagnosis of a headache disability, which the medical evidence of record has related to his service-connected fibromyalgia.  Accordingly, in the absence of any evidence to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for a headache disorder is granted as secondary to his service-connected fibromyalgia.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


IV.  Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The Veteran maintains that an effective date earlier than October 8, 2009 is warranted for the grant of service connection for chronic fatigue syndrome.  Specifically, he contends that service connection for chronic fatigue syndrome should be effective January 21, 2009, the date that he asserts he filed a claim for this disability.  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Historically, a September 2011 rating decision, in pertinent part, granted service connection for chronic fatigue syndrome (also claimed as short term memory loss) and fibromyalgia and assigned these disabilities an effective date of October 8, 2009, the date that the RO determined the Veteran had filed his claim.  See September 2011 Rating Decision.  See also October 2009 Statement in Support of Claim (VA Form 21-4138) (discussing his asserted chronic, widespread pain related to fibromyalgia, as well as his "chronic fatigue [and] short term memory problems").  In a December 2011 statement, the Veteran asserted that he initially claimed entitlement to service connection for these disabilities in a statement filed on January 21, 2009.  See December 2011 Statement in Support of Claim (VA Form 21-4138). 

In a September 2014 rating decision, the RO determined that the Veteran's assertion of experiencing "widespread pain" in his January 21, 2009 statement was sufficient to establish a claim for service connection as of that date, given that "wide spread pain is a symptom of fibromyalgia."  Accordingly, an earlier effective date of January 21, 2009 for his fibromyalgia was granted.  See September 2014 Rating Decision.  However, in a simultaneously issued SOC, the RO determined that the evidence did not reflect a claim for chronic fatigue syndrome prior to October 8, 2009.

The Veteran essentially maintains that he asserted entitlement to service connection for symptomatology associated with his chronic fatigue syndrome in the same January 21, 2009 statement in which he discussed his fibromyalgia symptomatology.  And, based on a review of the evidence of record, the Board agrees.


In this regard, in the January 21, 2009 statement, the Veteran asserted that he suffered from "short term memory loss and concentration problems."  See January 2009 Letter from the Veteran.  Significantly, the VA examiner who diagnosed the Veteran's chronic fatigue syndrome found memory loss and decreased concentration to be among the primary manifestations of the Veteran's disability.  See September 2011 VA Gulf War C & P Examination Report.  

In Clemons, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a claim may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

Because the January 21, 2009 statement specifically identifies symptoms including short term memory loss and concentration problems, which have been associated with his chronic fatigue syndrome by a VA medical examiner, the Board finds that the Veteran's January 21, 2009 statement satisfies the requirements for an informal claim.  See 38 C.F.R. § 3.1(p); Rodriguez, 189 F. 3d. 1351; Brannon, 12 Vet. App. at 34-35.  

The Board also notes that the record reflects that the Veteran manifested symptoms of chronic fatigue syndrome as early as 1995.  See, e.g., September 2011 VA Gulf War C & P Examination Report (reflecting a date of onset for chronic fatigue symptoms of 1995).  Accordingly, resolving doubt in the Veteran's favor, it is reasonably established that he met the criteria for service connection for chronic fatigue syndrome as of January 21, 2009, the date of his informal claim.  See 38 C.F.R. §§ 3.303(a); Shedden, 381 F.3d at 1166-67.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Accordingly, the assignment of an effective date of January 21, 2009 for the award of service connection for chronic fatigue syndrome is warranted.  38 C.F.R. § 3.400(b)(2).  


ORDER

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for right knee strain is dismissed.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for bilateral pes planus, based upon aggravation in service, is granted.

Entitlement to service connection for a headache disorder, as secondary to service-connected fibromyalgia, is granted.

Entitlement to an effective date of January 21, 2009 for the award of service connection for chronic fatigue syndrome is granted.  


REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

Initially, the Board notes that the Veteran's service treatment records are not complete.  Specifically, a review of the evidence reveals service treatment records dated during his second period of active service, from August 1988 to August 1993; however, records from his first period of active service, from January 1985 to January 1988 have not been associated with the electronic claims file.  Accordingly, on remand, his complete service treatment records should be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) (concerning the duty to assist in obtaining potentially relevant service department records).

Further, as concerning his claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, the Veteran has asserted that he has experienced increased and additional low back symptomatology, including muscle spasms, severe pain, limited ambulation, altered gait, and neuropathic symptoms of numbness, burning, and tingling in his lower extremities.  See October 2015 Board Hearing Transcript.  These assertions are further bolstered by the findings on the March 2015 QTC Thoracolumbar Spine Conditions DBQ, which reflects a diagnosis of lumbar degenerative disc disease with intervertebral disc syndrome (IVDS), productive of painful limited motion, muscle spasms, localized tenderness and pain to palpitation, abnormal gait, moderate femoral and sciatic radiculopathy, incapacitating episodes of IVDS of at least 4 weeks but less than 6 weeks, and functional loss including decreased mobility, disturbance of locomotion, excess fatigability, painful motion, interference with sitting and standing, and impaired weight bearing ability.  

This evidence of increasing lumbar spine pathology was received in the years since the issuance of the last supplemental statement of the case (SSOC) addressing the evaluation of his service-connected low back disability in Mach 2011, and has not yet been reviewed by the RO.  See 38 C.F.R. §§ 19.31 (Supplemental Statement of the Case)), 19.37 (Consideration of additional evidence received by the Agency of Original Jurisdiction After an Appeal has been Initiated), and 20.1304(c) (Submission of Additional Evidence Following Certification of an Appeal to the Board of Veterans' Appeals) (2015).  Accordingly, under the circumstances, the Board must remand this matter to the RO for consideration of the claim in light of the additional evidence received since the March 2011 SSOC, and for the issuance of an SSOC reflecting such consideration.


Furthermore, in light of the Veteran's assertions concerning his low back and bilateral lower extremity symptoms, and given the findings on the March 2015 QTC examination, the Board finds that the Veteran should be afforded new VA orthopedic and neurologic examinations to determine the nature and current level of severity of both his service-connected lumbar spine disability and also any related neurologic abnormalities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

As concerning the Veteran's five remaining service connection claims, specifically his claims of entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service connected disabilities or as due to an undiagnosed illness; for kidney stones, to include as due to an undiagnosed illness; for gastrointestinal problems (H pylori), to include as due to an undiagnosed illness; for a skin disorder (claimed as rashes or lumps/boils), to include as due to an undiagnosed illness; and for low testosterone, to include as due to an undiagnosed illness, the Board notes that the Veteran was afforded VA examinations to evaluate these claimed conditions in March 2015.  See March 2015 QTC Sleep Apnea DBQ; March 2015 QTC Kidney Conditions DBQ; March 2015 QTC Stomach and Duodenal Conditions DBQ; March 2015 QTC Skin Diseases DBQ; March 2015 Male Reproductive System Conditions DBQ.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that VA must provide a medical examination when there is: (1) competent evidence of current disability or persistent or recurrent symptoms of disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence in the file for VA to make a decision on the claim).  

However, those examinations are inadequate to decide the claims, as the examination reports do not provide any opinions as to the likely etiology of the identified disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (reflecting that VA examination reports are adequate "when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, new examinations are required to address both the nature and the likely etiology of the Veteran's claimed sleep disorder, kidney stones, gastrointestinal problems, skin disorder, and low testosterone.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 4.2 (2015) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Finally, the issue of entitlement to TDIU is dependent on the outcome of this claim, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Any outstanding VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision allowing service connection for an acquired psychiatric disorder, bilateral pes planus, and a headache disorder, and the grant of an earlier effective date for the grant of service connection for chronic fatigue syndrome.  

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, associated with his period of service from January 1985 to January 1988.  If these records are not available, a negative reply is required.

3.  Associate with the claims file all outstanding VA treatment records.


4.  Upon receipt of all additional records, schedule the Veteran for an appropriate VA compensation examination(s) to reassess the nature and severity of his service-connected low back disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology, including lumbosacral spine range of motion and all neurological findings should be reported in detail.  

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's low back.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the Veteran's low back disability was initially granted).  The examiner(s) must also specifically state whether the Veteran has any neurological abnormalities of the lower extremities associated with his service-connected low back disability.  

In evaluating the manifestations of the Veteran's service-connected low back disability, the examiner(s) should consider and address the March 2015 QTC Thoracolumbar Spine Conditions DBQ reflecting a diagnosis of lumbar degenerative disc disease with intervertebral disc syndrome (IVDS), productive of painful limited motion; muscle spasms; localized tenderness and pain to palpitation; abnormal gait; incapacitating episodes of IVDS of at least 4 weeks but less than 6 weeks; functional loss including decreased mobility, disturbance of locomotion, excess fatigability, painful motion, interference with sitting and standing, impaired weight bearing ability; and moderate femoral and sciatic radiculopathy.  See 38 C.F.R. § 4.71a, Note (1) (Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code).

Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided. 

As concerning the Veteran's range of motion, the examiner(s) should: 

*  Note any range of motion loss that is specifically attributable to pain;

*  Note any additional functional loss with repetition;

* Note where pain starts upon range of motion testing;

*  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups;

*  Note whether pain affects the normal working movement of the lumbar spine, including any decreased movement, strength, speed, or endurance;

*  Note any excess fatigability, incoordination, and pain on movement;

*  State whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over time; and 

*  Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his lumbar spine.

As concerning any identified incapacitating episodes as a result of IVDS, the examiner(s) should: 

*  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As concerning any identified neurologic abnormalities, the examiner(s) should:

*  Identify the specific nerves affected by the Veteran's low back disability; 

*  Identify the parts of the body affected by those neurological problems associated with the low back disability;

*  Address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory.

*  State whether any identified paralysis is mild, moderate, severe, or complete; and 

*  Address any functional impairment caused by the identified neurological abnormalities associated with the Veteran's low back disability.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be completed for these purposes.


The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA compensation examination(s) to determine the nature of his claimed sleep disorder, kidney stones, gastrointestinal problems, skin disorder, and low testosterone and their relationship to service, to include whether they are manifestations of an undiagnosed or medically unexplained illness associated with his Persian Gulf service.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must also be provided a copy of Veterans Benefits Administration  (VBA) Training Letter 10-01 (Feb. 4, 2010) for review in conjunction with the examination(s).  The examiner(s) must note in the examination report that a review of the evidence in the claims file and Training Letter 10-01 has occurred.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  All pertinent symptomatology and all clinical findings should be reported in detail.  

After thoroughly reviewing the complete record, obtaining a complete medical history of the Veteran's claimed conditions, and performing a full clinical evaluation, the examiner(s) should specify any identified diagnoses associated with the Veteran's reported sleep disorder, kidney stones, gastrointestinal problems, skin disorder, and low testosterone.  In this regard, the examiner(s) should consider and address, where appropriate, the March 2015 QTC Sleep Apnea DBQ (diagnosing obstructive sleep apnea and noting the Veteran's history of difficulty sleeping); the March 2015 QTC Kidney Conditions DBQ (diagnosing diabetic nephropathy and discussing the Veterans history of kidney stones); the March 2015 QTC Stomach and Duodenal Conditions DBQ (diagnosing helicobacter pylori); the March 2015 QTC Skin Diseases DBQ (diagnosing "[d]ermatitis or eczema" and noting the Veteran's complaints of "numerous lumps throughout his body" identified as "cysts"); and the March 2015 Male Reproductive System Conditions DBQ (reflecting a diagnosis of erectile dysfunction and noting the Veteran's history of "low testosterone").  

In regard to EACH identified condition, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the claimed sleep condition, kidney stones, gastrointestinal problems, skin disorder, and/or low testosterone had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner(s) should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder associated with the claimed sleep condition, kidney stones, gastrointestinal problems, skin disorder, and/or low testosterone was either (a) caused by, or (b) aggravated by any of the Veteran's service connected conditions, including fibromyalgia, lumbar spine degenerative disc disease, right knee strain, chronic fatigue syndrome, and inactive pulmonary tuberculosis, as well as the now-service-connected acquired psychiatric disorder, bilateral pes planus, and headache disorder.

If the Veteran's reported sleep disorder, kidney stones, gastrointestinal problems, skin disorder, and/or low testosterone cannot be attributed to a known diagnosis, the examiner(s) must provide an opinion as to whether the condition or conditions is/are manifestations of an undiagnosed illness.

Alternatively, if any or all of these signs or symptoms can be diagnosed, but are without conclusive pathophysiology or etiology, the examiner(s) must opine whether they are manifestations of a chronic multisymptom illness, i.e., a diagnosed illness without conclusive pathology or etiology characterized by overlapping symptoms and signs with features that are out of proportion to the physical findings and inconsistent demonstration of laboratory abnormalities.  Such a determination is especially necessary in light of the co-occurrence of these signs or symptoms.  See also 38 C.F.R. § 3.317, Note to Paragraph (a)(2)(i)(B)(3) (concerning functional gastrointestinal disorders characterized by chronic or recurrent symptoms)

In making the above determinations, any objective medical "signs" of disability must be considered, as well as any other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination.

7.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  


8.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


